Citation Nr: 0611641	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  01-01 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

2.  Entitlement to an initial evaluation in excess of 60 
percent for arteriosclerotic heart disease.

3.  Entitlement to an initial evaluation in excess of 20 
percent for post-traumatic arthritis of the left knee.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
March 1956 to March 1960.  He had additional unverified 
service in the National Guard until March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In February 2000, the veteran appeared at the Central Office 
in Washington, DC, and testified at a hearing before the 
Board.  A transcript of the hearing is of record. 

The hypertension, left knee, and hearing loss claims are 
remanded to the Appeals Management Center in Washington, DC.


FINDING OF FACT

The veteran's arteriosclerotic heart disease is of a severity 
consistent with no more than one episode of congestive heart 
failure in the past year, or a workload of 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 60 
percent for arteriosclerotic heart disease have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  A letter dated in April 2000 satisfies the 
duty to notify provisions, as it discusses the criteria for 
establishing service connection and provides adequate 
notification for the downstream issue of an initial 
evaluation.  See VAOPGCPREC 8-03; see also Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. March 3, 
2006).  As for the duty to assist, the claims file contains 
all available evidence pertinent to the claim, including VA 
treatment records and VA examination reports dated in July 
1999 and November 2004.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file, and as there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006); see also Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. March 3, 2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
claim is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.

Under the general rating formula for coronary artery disease, 
a 60 percent evaluation is warranted when there is more than 
one episode of congestive heart failure in the past year, or 
a workload of 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent evaluation is assigned when 
there is chronic congestive heart failure, or a workload of 3 
METs (metabolic equivalent) or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

At a July 1999 VA heart examination, the veteran complained 
of occasional chest pain, but he also denied shortness of 
breath, palpitations, dizziness, or syncope.  He also 
acknowledged he was not taking medication for his heart.  At 
a November 2004 VA heart examination, the veteran reported 
occasional chest pain and shortness of breath; palpitations 
were denied.  The VA examiner noted that a stress test could 
not be done secondary to the veteran's knee problems.  The 
examiner, however, estimated a METs level of 4.  The VA 
treatment records are consistent with the findings on VA 
examinations that fail to establish the presence of chronic 
congestive heart failure, a workload of 3 METs (metabolic 
equivalent) or less, or left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  Accordingly, a 100 percent 
initial evaluation is not warranted for the veteran's heart 
disease.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (2005).  As the criteria for the next 
higher evaluation have not been shown by the medical evidence 
of record at anytime during the appeal period, the 
preponderance is against the veteran's claim, and it must be 
denied.
 

ORDER

An initial evaluation in excess of 60 percent for 
arteriosclerotic heart disease is denied.


REMAND

VA records indicate the veteran's treatment for hypertension 
was adjusted within the last year and includes new 
prescriptive medication for control.  At the February 2006 
hearing, the veteran testified that he was scheduled to 
appear at the VA Medical Center in March 2006 for his six-
month checkup to assess whether the new medications have 
stabilized his hypertension.  Transcript, pp. 8-9.  This 
evidence must be obtained on remand.

Despite the RO's conclusion to the contrary, the July 1999 VA 
audiology examination results establish a hearing loss 
disability for the purpose of compensation.  See 38 C.F.R. 
§ 3.385 (2005).  The veteran's Army National Guard records 
reflect hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  It is therefore necessary to obtain a VA medical 
opinion to determine the etiology of any current hearing loss 
to include whether such is related to his National Guard 
service.  In addition, the nature of the veteran's National 
Guard service should be verified. 

The veteran asserts that the most recent VA orthopedic 
examination is inadequate for evaluating his service-
connected left knee disability.  Indeed, new evidence (a 
private orthopedic examination) has been added to the record 
that suggests a worsening of his left knee disability since 
the last VA examination.  Re-examination is therefore 
warranted.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  While the additional evidence includes a private 
orthopedic examination report, it does not address, for 
example, what effect the veteran's more pronounced pain and 
swelling has on functional loss, which he testified now 
limits many of his activities, including those related to 
work.  Transcript, pp. 19-20.

Accordingly, this case is remanded for the following actions:

1.  The RO should take this opportunity on 
remand to provide the veteran with a 
notice letter, which specifically informs 
him of the information or evidence he 
needs to submit to substantiate his 
claims, as well as the information or 
evidence that VA will obtain, if any.  The 
veteran should also be asked to submit all 
pertinent information or evidence in his 
possession.  Additionally, the letter must 
include an explanation as to the 
information or evidence needed to 
establish service connection, a disability 
rating, and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

2.  Obtain and associate with the claims 
file updated VA medical evidence, to 
include, but not limited to, the March 
2006 hypertension checkup by the "Blue 
Team."  If no such records exist or 
cannot otherwise be obtained, that fact 
should be documented in the claims file.   

3.  The RO should review evidence on file 
to determine the nature of the veteran's 
National Guard service to include the 
dates of any active duty, active duty 
training and inactive duty training.  If 
additional development needs to be 
completed to verify the aforementioned, 
appropriate action should be taken.   

4.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an examination to determine the 
etiology of his hearing loss.  The 
veteran's entire claims file must be made 
available and reviewed by an appropriate 
VA examiner (to include the dates of his 
verified National Guard service), and a 
nexus opinion must be offered regarding 
whether any currently diagnosed hearing 
loss is related to any period of the 
appellant's military service (active duty, 
active duty for training, or inactive duty 
training).  If no disability is found, or 
no link to military service is found, such 
findings and conclusions should be 
affirmatively stated and explained.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report. 

5.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an examination to determine the 
current severity of his service-connected 
left knee disorder.  The claims file must 
be made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  The examiner must 
review the results of any testing prior to 
completion of the report.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of pertinent pathology 
found to be present.  The examiner must 
report any functional limitation found and 
range of motion expressed in degrees, with 
standard ranges provided for comparison 
purposes.  The examiner must document the 
presence and severity of any recurrent 
lateral instability and/or subluxation.  
The examiner must also render specific 
findings as to whether during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's left knee.  
If so, the extent and severity of such 
must be addressed in detail.  The report 
prepared must be typed.

6.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If any of the 
issues on appeal continues to be denied, 
the veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


